UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4077


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TORI GERMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-00246-FDW-5)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tori German pled guilty, pursuant to a written plea

agreement, to conspiracy to possess with intent to distribute

cocaine    and     cocaine   base,        in       violation     of    21       U.S.C.       § 846

(2006).     German was subject to the a statutory mandatory minimum

term of 120 months of imprisonment; however, the district court

granted the Government’s motion for a downward departure based

on    substantial    assistance,          U.S.      Sentencing        Guidelines         Manual

(USSG)    § 5K1.1    (2007),   and        imposed       a     sentence      of     46    months

imprisonment.       German’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising one issue but

stating     that    there    are     no        meritorious       issues         for     appeal.

Although advised of her right to file a supplemental pro se

brief, German has not done so.                 Finding no error, we affirm.

            Counsel questions whether German was eligible for the

safety valve provision of 18 U.S.C. § 3553(f) (2006) and USSG

§ 5C1.2 (2007). To qualify for the safety valve provision, a

defendant must establish the existence of five prerequisites.                                   A

defendant     may    qualify       for    a        sentence      below      a    statutorily

required mandatory minimum if: (1) the defendant does not have

more than one criminal history point; (2) the defendant did not

use    violence     or   possess     a     firearm          in   connection           with    the

offense; (3) the offense did not result in death or serious

bodily injury; (4) the defendant was not an organizer, leader,

                                               2
manager, or supervisor of others in the offense; and (5) no

later    than   the     time   of    sentencing,       the    defendant       truthfully

provided    the    Government        with   all     evidence     the    defendant      had

concerning the offense.             18 U.S.C. § 3553(f); USSG § 5C1.2.                  As

counsel    correctly      concedes,        German     was    assigned    two     criminal

history    points       and,   therefore,       she    did    not     qualify    for   the

safety valve reduction.

             We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       Accordingly, we affirm the judgment of the district

court.     This     court      requires     that      counsel    inform      German,   in

writing,   of     the    right      to   petition     the    Supreme     Court    of   the

United States for further review.                     If German requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on German.                              We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in    the    materials        before    the    court    and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                            3